Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 03/24/2022 and 04/04/2022 have been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rick Barnes on 04/26/2022.

4.	The application has been amended as follows: 

In the claims:

Claims 1, 6, 8, 11, 16-22, 24-27, 31-32 and 36 have been replaced with the following amended claims:

Claim 1. (Currently Amended) A method for making an injectable autologous, anti- neoplastic vaccine containing at least 7 viable, non-tumorigenic tumor cells, comprising: excising a solid tumor from a cancer patient to obtain at least 95% of the patient's solid tumor tissue, wherein the excised tumor tissue has a weight of less than tissue has a weight of at least 7 tumor cells; and injecting the injectable dose into the patient for eliciting an immune response to prevent recurrence of metastases, wherein the patient is human patient.

Claim 6. (Currently Amended) A method according to claim 1, wherein the tumor cells transplanted into the animal comprise 

Claim 8. (Currently Amended) A method according to claim 1, further comprising transplanting the harvested tumor tissue into a second immune-compromised animal, propagating the tumor tissue in the second animal, and harvesting the propagated tumor tissue from the second animal to prepare the injectable dose containing at least 7 tumor cells.

Claim 11. (Currently Amended) A method according to claim 1, where the transplanted tissue is harvested when it has a weight of 

Claims 16-22. (Canceled).

Claims 24-27. (Canceled).

Claims 31-32. (Canceled).

Claim 36. (Canceled).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Claims 1-2, 4-6, 8, 10-12 and 14-15 have been allowed.

7.	Claims 1-2, 4-6, 8, 10-12 and 14-15 have been renumbered as claims 1-11, respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642